DETAILED ACTION
This is an Office action based on application no. 16/618,162 filed 29 November 2019, which is a national stage entry of PCT/JP2018/020485 filed 29 May 2018, which claims priority to JP2017-107569 filed 31 May 2017. Claims 1-20 are pending.
Amendments to the claims, filed 23 May 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-6 and 15-20, drawn to a surface protection film in the reply filed on 23 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 May 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-6 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leatherdale et al. (US Patent Application Publication No. US 2017/0165950 A1) (Leatherdale) in view of Kobuchi et al. (US Patent Application Publication No. US 2009/0305049 A1) and as evidenced by MacLellan Rubber – Rubber Shore Hardness Scales.

Regarding instant claim 1, Leatherdale discloses a display film that can protect a display window (paragraph [0004]).
	Leatherdale further discloses that said display film comprises a transparent aliphatic cross-linked polyurethane layer having a Tan Delta peak value in the range of 0.5 to 2.5 (Claim 1); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Fig. 1, reproduced below, illustrates that that the transparent aliphatic cross-linked polyurethane layer <14> is on the outermost surface of display film <10>.

    PNG
    media_image1.png
    236
    401
    media_image1.png
    Greyscale

	Leatherdale does not explicitly the international rubber hardness degree (IRHD) of the polyurethane.
	However, Kobuchi discloses a protective sheet having high impact resistance, strength, and high transparency comprising a polyurethane-based resin (paragraph [0019]). Said polyurethane has a Shore A hardness of 75 or more because when the Shore A hardness is less than 75, the surface hardness is reduced and flaws are easily imparted (paragraphs [0030-0031]).
	The conversion chart provided by MacLellan, partially reproduced below, provides evidence that Shore A hardness roughly corresponds to IRHD; therefore, the Shore A hardness of Kobuchi necessarily overlaps with the IRHD range recited by the claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

    PNG
    media_image2.png
    185
    429
    media_image2.png
    Greyscale

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to ensure that the cross-linked polyurethane having a Tan Delta peak prescribed by Leatherdale also has a Shore A hardness value of 75 or more as prescribed by Kobuchi. The motivation for doing so would have been that a polyurethane having such a hardness has high impact resistance and a reduced occurrence of flaw formation.
	Therefore, it would have been obvious to combine Kobuchi with Leatherdale to obtain the invention as specified by the instant claim.

Regarding instant claim 2, Leatherdale further discloses that the transparent aliphatic cross-linked polyurethane layer has a glass transition temperature in a range from 11 to 27 degrees Celsius (Claim 1).
	At paragraph [0036] of the original disclosure, Applicant characterizes that the temperature at which the maximum tanδ appears is the glass-transition temperature; therefore, the glass transition temperature range disclosed by Leatherdale necessarily meets the limitation of the instant claim.

Regarding instant claims 3 and 15, reference is made to FIG. 2 of Leatherdale, reproduced below:

    PNG
    media_image3.png
    276
    454
    media_image3.png
    Greyscale

	Fig. 2 illustrates display film <20> comprising at least three layers made of a  transparent aliphatic cross-linked polyurethane layer <14>, a transparent polymeric substrate layer <12>, and  an optical adhesive layer <24> laminated in order (paragraphs [0044-0045]).

Regarding instant claims 4 and 16-17, Leatherdale further discloses that a wide variety of polyols may be used to from the aliphatic cross-linked polyurethane layers, wherein said polyols are inclusive of diols generally described by the structure HO—B—OH, where the B group may be an aliphatic group, an aromatic group, or a group containing a combination of aromatic and aliphatic groups, and may contain a variety of linkages or functional groups, including additional terminal hydroxyl groups; furthermore, Leatherdale discloses that polyester polyols are particularly useful (paragraphs [0039-0040]).
	A polyurethane formed from polyester polyols is considered to be a polyester-based polyurethane.
	Alternatively, Leatherdale does not explicitly disclose a polycarbonate-based polyurethane.
	Kobuchi discloses that the polyurethane-based resin is an addition polymer of an isocyanate group and a compound having two hydroxy groups, wherein the compound having two hydroxy groups is inclusive of ester-based glycols and carbonate-based glycols (paragraph [0029]).
	A polyurethane formed from carbonate-based glycols is construed to be a polycarbonate-based polyurethane.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the polyester polyols of Leatherdale with the carbonate-based glycols of Kobuchi to produce the polyurethane. The motivation for doing so would have been that the carbonate-based glycols fall within the scope of polyols desired by Leatherdale that are also recognized as components in the formation of a polyurethane with desirable hardness. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Kobuchi with Leatherdale to obtain the invention as specified by the instant claims.

Regarding instant claims 5 and 18-20, Leatherdale further discloses that the transparent aliphatic cross-linked polyurethane layer has a thickness of 100 micrometers or less (Claim 1); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 6, reference is made to FIG. 2 of Leatherdale, reproduced below:

    PNG
    media_image3.png
    276
    454
    media_image3.png
    Greyscale

	Fig. 2 illustrates display film <20> comprises a removable liner <22> disposed on the transparent aliphatic cross-linked polyurethane layer <14> and a removable liner <26> disposed on the optical adhesive layer <24> (i.e., on the other surface of the display film) (paragraphs [0044-0045]).
	The terms “mold release film” and “release film” recited by the instant claim are construed to be functional limitations/intended use limitations that describe the function of the claimed layers. It is the Examiner’s position that the removable liners <22, 26> are capable of performing the same functionality as the claimed “mold release film” and “release film”, absent evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        06/01/2022